FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10531

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00115-RCJ

  v.
                                                 MEMORANDUM*
THOMAS EDWARD BAYE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Thomas Edward Baye appeals from the district court’s judgment and

challenges the 144-month sentence imposed following his guilty-plea conviction

for bank robbery with a dangerous weapon, in violation of 18 U.S.C. § 2113(a),

(d). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Baye contends that the district court procedurally erred at sentencing by

failing to (1) use the advisory Guidelines as an initial benchmark; (2) keep the

advisory Guidelines range in mind during the entire sentencing hearing; and

(3) explain adequately the upward variance. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The record reflects that the district court properly used the advisory Guidelines

range as an initial benchmark and kept the range in mind while weighing the 18

U.S.C. § 3553(a) sentencing factors. See United States v. Autery, 555 F.3d 864,

871-72 (9th Cir. 2009). Further, the district court sufficiently explained the

reasons for the significant upward variance, including Baye’s lengthy criminal

history and the need for deterrence. See United States v. Carty, 520 F.3d 984, 991-

92 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                              13-10531